Case: 13-12948   Date Filed: 03/19/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12948
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 3:12-cr-00086-RV-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

VICTOR T. WILLIAMS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (March 19, 2014)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-12948     Date Filed: 03/19/2014   Page: 2 of 2


      Elizabeth A. Amond, appointed counsel for Victor T. Williams in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Williams’s convictions and

sentences are AFFIRMED.




                                          2